Citation Nr: 0418137	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  97-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependants Educational Assistance, 
pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  The veteran died on August [redacted] 1996.  The 
appellant is the veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for the 
cause of the veteran's death and further denied entitlement 
to Dependants Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35.  The appellant was notified of the decision in 
January.  She filed a notice of disagreement in March 1997.  
The RO issued a Statement of the Case in May 1997 and 
received the appellant's substantive appeal in September 
1997.  

The appellant testified during a hearing at the RO in January 
1998.  A transcript of the proceeding is of record.  

FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
in effect for any disability, nor were there any pending 
claims for service connection.  

2.  The veteran died on August [redacted], 1996.  The immediate cause 
of death was acute intoxication by the combined effects of 
alcohol and opiates.  The contributory cause of death was 
chronic alcoholism with steatosis and fibrosis of the liver 
and cardiac hypertrophy.  

3.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has not been 
established.  38 U.S.C.A. §§ 1310, 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.312, 3.807 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the appellant was provided with 
notice of the January 1997 rating decision from which the 
current appeal originates.  She was provided with a Statement 
of the Case in May 1997 which notified her of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, January 1997 rating decision denied 
service connection for the cause of the veteran's death and 
further denied entitlement to DEA pursuant to 38 U.S.C.A. 
Chapter 35.  Only after that decision was promulgated did the 
AOJ, in April 2003, provide adequate notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to submit any evidence in her possession that 
pertains to the claim. 

While the notice provided to the appellant in April 2003 was 
not given prior to the AOJ's adjudication of the claim in 
January 1997, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant was specifically advised that the information 
and evidence needed to substantiate her claim.  She was also 
advised of what evidence VA would obtain for her, and of what 
evidence she was responsible for submitting, and also advised 
to submit relevant evidence in her possession.  In June 2003, 
the appellant responded by indicating that she had no 
additional records or doctors' addresses.  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, and she 
denies the existence of any outstanding information or 
evidence relevant to the claim.  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Therefore, to decide the appeal would not be prejudicial 
error to the appellant.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the April 
2003 VA letter and the May 1997 Statement of the Case, as 
well as the June 2003 and February 2004 Supplemental 
Statements of the Case informed the appellant of the 
information and evidence needed to substantiate the claim.  
Moreover, and as noted above, the April 2003 correspondence 
notified the appellant as to which evidence would be obtained 
by her and which evidence would be retrieved by VA, and also 
suggested that she submit any evidence in his possession.  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records; VA treatment records from September 1993 to 
October 1993 and the transcript of the appellant's January 
1998 hearing before the RO.  The Board consequently finds 
that VA's duty to assist the appellant in obtaining records 
in connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Background

On her application for service connection for the cause of 
the veteran's death, the appellant claimed that the veteran's 
death was the result of exposure to Agent Orange, a skin 
condition, aching bones, and his inability to sleep at night.  
During hearing testimony presented in January 1998, the 
appellant reported that the veteran had an anger problem upon 
returning from Vietnam.  

The veteran's service medical records are associated with the 
claims file.  They do not reflect complaints or treatment for 
drug or alcohol abuse, a psychiatric disorder, a heart 
condition or a liver condition.  A service separation 
examination dated in October 1969 was essentially normal.  

VA treatment records in September and October 1993 reflect 
treatment for a septic left hip condition.  A treatment note 
dated in October 1993, noted that prior to his 
hospitalization, the veteran was drinking a pint of vodka a 
day.  

In a January 1995 decision, the RO granted non-service-
connected pension on the basis of the veteran's vascular 
necrosis of the left hip.  In connection with the claim he 
was afforded a VA general medical examination in January 
1995.  A personal history noted a history of drug and alcohol 
dependence.  A physical examination revealed no skin lesions.  
He chest and heart were normal.  The diagnosis was vascular 
necrosis of the left hip, history of drug and alcohol abuse, 
generalized lymphadenopathy and a history of a fractured 
tibia in 1989.  

The veteran died on August [redacted], 1996.  At the time of his death 
he was 48 years old.  An autopsy was performed on August 9, 
1996.  The autopsy report listed the manner of the veteran's 
death as, "accident (acute and chronic substance abuse)".  
The cause of the death was acute intoxication by the combined 
effects of alcohol and opiates.  The contributory cause of 
death was chronic alcoholism with steatosis and fibrosis of 
the liver, and cardiac hypertrophy.  

II.  Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2003).

Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  For a service-connected disability to be considered 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2003).  It is not 
sufficient that the service-connected disability casually 
shared in the production of death, but rather must be shown 
that there was a causal connection.  Id. 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the veteran's death is directly 
the result of his drug and alcohol abuse.  In this respect 
the autopsy report listed the primary cause of death as acute 
intoxication of alcohol and opiates.  The Board notes that 
while it has considered the medical theories as to the cause 
of the veteran's death submitted by the appellant, such lay 
statements as to medical causation, absent any independent 
supporting clinical evidence from a physician or other 
medical professional, are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no such 
supporting evidence in this case, as the evidence of record, 
demonstrates clearly that the veteran's alcohol and drug 
abuse was the primary cause of his death.  As indicated 
above, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse is precluded 
by law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d); VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

With regard to the contentions linking the veteran's death to 
exposure to Agent Orange, a psychiatric disorder, a sleep 
disorder or a skin disorder incurred in service, service 
connection was not in effect for any of these disorders nor 
where there any unadjudicated claims at the time of the 
veteran's death with respect to these or anyother 
disabilities.  There is otherwise no competent evidence that 
the veteran's acute intoxication with alcohol and opiates or 
steatosis and fibrosis of the liver or cardiac hypertrophy 
was incurred as a result of service.  

In short, the Board finds that the probative weight of the 
"positive" evidence, which is limited to the unsupported 
assertions submitted by the appellant, is overcome by the 
objective "negative" clinical evidence discussed above.  As 
such, the claim for service connection for the cause of the 
veteran's death must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. at 49.  

With regard to the issue of entitlement to eligibility to 
Chapter 35 educational benefits, with limitations, the term 
"eligible person" for educational assistance under Chapter 
35 means a child, surviving spouse or spouse of a veteran who 
was discharged under other than dishonorable conditions and 
who: (1) died of a service-connected disability; (2) has a 
total disability permanent in nature resulting from a 
service-connected disability; or (3) died while a disability 
so evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 21.3021(a)(2) (2003).

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did not 
have a permanent and total service-connected disability while 
he was alive, nor did he die while under permanent and total 
disability.  As such, the Board finds that the appellant is 
not eligible for Dependents' Educational Assistance benefits.  
See 38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
21.3021 (2003).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to eligibility to Chapter 35 educational benefits 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



